Title: To James Madison from John Gavino, 3 August 1801 (Abstract)
From: Gavino, John
To: Madison, James


3 August 1801, Gibraltar. No. 69. Since his last dispatch, refusal of governor of Gibraltar [Charles O’Hara] to allow Tripolitan admiral [Murad Rais] provisions has led admiral to threaten Ragusan ships in port with immediate war if they do not take his crews to Tripoli. Admiral has also applied to governor at Tetuán [Alcayde Abde-Rhaman Hashash] for provisions, which the governor promised to send. Has learned that brig Alert of Boston was chased into Barcelona by two Tripolitan cruisers. Forwards chronicle with news from Egypt.
 

   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:541–42.


   Ragusa, an independent republic on the Dalmatian coast, was the only neutral Mediterranean state during the period 1800–1805 and had a near-monopoly on the carrying trade, as its ships were rarely molested by belligerents (Luigi Villari, The Republic of Ragusa: An Episode of the Turkish Conquest [London, 1904], p. 386).


   A full transcription of this document has been added to the digital edition.
